Citation Nr: 0406349	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  92-08589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in New York, New York


THE ISSUE

Entitlement to restoration of fee basis outpatient medical 
care.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Regan, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1991 determination by the VA Medical Center (VAMC) in 
Northport, New York, which resulted in termination of the 
veteran's authorization for fee basis outpatient treatment 
from private sources for a service-connected right eye 
disability.  The veteran appealed for restoration of fee 
basis outpatient care.

In an April 1993 decision, the Board dismissed the veteran's 
appeal, finding that it had no appellate jurisdiction over 
fee basis determinations.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
October 1994 decision, the Court vacated and remanded the 
Board's decision.  In a March 1996 decision, the Board again 
dismissed the veteran's appeal on the rationale that it had 
no jurisdiction over the subject matter.  In an October 1998 
order, the Court reversed the last Board decision (to the 
extent the Board had found that it lacked jurisdiction over 
the subject matter) and remanded the case for readjudication.  
The Board remanded the case in September 1999 for further 
action by the VAMC.  

In a May 2001 decision, the Board denied the merits of the 
claim for restoration of fee basis outpatient medical care.  
The veteran appealed that determination to the Court.  A June 
2003 Court decision vacated and remanded the last Board 
decision.


REMAND

Despite the lengthy time involved in processing the veteran's 
claim and appeal for restoration of fee basis outpatient 
treatment for his service-connected right eye condition, in 
order to comply with the June 2003 Court order, the Board 
must again remand the case for further action by the VAMC. 

According to the June 2003 Court decision, the veteran has 
not been given adequate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify him as to evidence and information necessary to 
substantiate his claim, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  Thus the VAMC must provide such notice 
to him.

The June 2003 Court decision also indicated that the VAMC had 
not fully complied with the directives of the Board's 
September 1999 remand, and that further action to comply was 
warranted.  See Stegall v. West, 11 Vet.App. 268 (1998).  For 
this reason as well, the Board must remand the case for 
further action by the VAMC.

Accordingly, the Board remands the case for the following 
action:

1.  To assure compliance with VCAA notice 
requirements, the VAMC should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim, including notice 
as to what portion he is to provide and 
what portion the VA is to provide.   

2.  The VAMC must fully comply with the 
directives of the Board's prior September 
1999 remand; a copy of the that remand is 
in the claims folder.  The appropriate 
official at the VAMC should give a fresh 
review to the veteran's claim for 
restoration of fee basis outpatient care 
for his service-connected right eye 
condition.  The VAMC official should 
provide a detailed statement which 
discusses whether or not the VAMC (or some 
other VA medical facility closer to the 
veteran's home) has the capability of 
providing the outpatient care which is 
medically required for the right eye 
condition, the distance the veteran would 
have to travel for such care, what 
transportation to and from the nearest VA 
medical facility would be feasibly 
available for such care, etc.  To comply 
with the Court's June 2003 decision, the 
VAMC must provide a more detailed 
explanation if it denies the veteran fee 
basis outpatient care.

3.  If the VAMC continues to deny the 
veteran's claim for restoration of fee 
basis outpatient care, it should provide 
him with a supplemental statement of the 
case, and give him an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


